Title: To James Madison from Joseph Pitcairn, 11 April 1801
From: Pitcairn, Joseph
To: Madison, James


					
						Sir
						Hamburg 11. April 1801
					
					I have long been deprived of your respected favours.  My last informed of my bills for the clothing and other relief to distressed American Seamen; I likewise forwarded you two Copies of the account; and two lists of the Ships carrying our flag which had arrived from 1 July 1800. @ 31 Dcr. all which have I hope safely reached you and been approoved.  The Politics of the North of Europe have been opening a very interesting scene since December; Great Britain was to be compelled by limiting her trade and loosing Hanover to acknowledge the principles of the armed Neutrality.  In the actual state of her Navy, it was not to be expected she would yield, without a struggle.  The most natural Step for her was the forcing Danemark to quit the coalition.  A large fleet and a popular admiral arrived at Copenhagen for this purpose, in the latter days of March.  The Danes however held true to their engagements, and made every preparation for defence that could be devised.  After some fruitless attempts to negociate the British resident and Mr. Vanzittart an envoy extraordinary left Danemark; and Nelsons fleet passed the sound a few days after, exchanging Shots with the fortress on Zeeland, but at too great a distance for injury to either side.  Shortly after Nelsons division attacked the right wing of defence before the town & Harbour of Copenhagen and succeeded to destroy 13 Vessels, hulks &C. of which it was composed,  after a well disputed battle of 5 hours duration. Nelson sent a flag of truce on Shore and next day came himself and Conversed with the hereditary Prince and Coregent.  A Cessation of arms was agreed on untill the night of the 7th., previous to which time they must have got the News of the Emperor of Rusias death.  This we here believe will insure a peaceful Issue, the terms however unknown.  The new Emperor Alexander has begun his reign by a profession of attachment to the mode of Gouverning adopted by his Grandmother. He will certainly    make the lifting the Embargo from English Ships the condition of the liberating the Danes and Swedes, thus showing Justice and firmness united to good faith in his engagements.  The Swedish King has only contributed to this armed neutrality, Eight Ships, but ill equipped, and his personal activity.
					The Danes in consequence of arrangements made at Petersburg, Suggested by Buonaparte & approoved by Paul, took possession of this town the 29. March.  They at first acted as if our Navigation was to be shut up by Stopping all the outward bound Hamburg Vessels, and lifting the guiding buoys of the river for a space above 40 English miles.  The Inhabitants of the faubourgs and Country however where the troops were quartered sold & Supplyed them with every thing.   Requisitions of cloths &C. were made on the City to about 2000 Dollars pr day, and a Comy. was appointed for receiving the declarations of the Merchants, what English property they had in their hands.  Our only comfort was, that the interior of the town stood free of troops, that the police was performed by those acquainted to it. The Court of law remained open and the Gouvernment remained with attack of any kind.
					Within some days however things have taken a milder aspect.  The requision is droped, and the troops pay for every thing, but Lodging.  The enquiry after English property has been abandoned, and Vessels have free in and Egress.  Tho’ not sufficiently sanctioned by the Danish Government, make us perfectly easy as to Ships  bound for English ports.
					The Productions of our Country have been in great request thro’ Europe this year and it seems that the wants of England in Grain as so great that few Losses in the article of provision will occur compared to those of 1796.  We have for next year the prospect that Tobacco, and Coffees will bear some Comparison to the Grain of this & last.
					I have in former letters mentioned, that the hospital of the City, (the only place where our Saylors can be received) is very disagreeable to them, and indeed the attendants being German tis probable they are sometimes neglected, & sometimes mistaken.  I can hardly therefore get those Who are unwell, from the Taverns, and lodging houses.  This is attended with much expense in this very  dear place.  In adition they prefer often to remain ashore in such a retreat to the going to sea.
					My Idea was to avoid all complaint and to make things agree with the intentions of the Act for relief of Saylors—that those who went to the hospital should be nourished and attended at Public expence, that those who remained in lodgings should be at their own charge, that is, to say, that they should give a bill in favour of U States for the Money they had wanted, and used.  This I would send one Copy of to the port where the Vessel belonged, or was bound to, in America by which the Saylor went away, to the Collector of the Customs, who should receive the amount of the Captain & deliver him the bill to pass against the mans account.  So much money would thus return to the publick.  it would encrease its means of relief for Suffering subjects—and as it would personally interest the saylors, they would not take more Money than necessary  when they could go to Sea.
					As the situation of Europe is changing almost every month, I shall wait upon you soon again, not that I suppose my letters could give the same intelligence as those of our Ministers, but from a wish to multiply the chances of a Knowledge of what facts coming to your hands.  With the Greatest Respect Sir your Most Obt. Ser.
					
						Jos: Pitcairn
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
